Citation Nr: 0628788	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from October 1996 to July 
2002.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Service connection is now in effect for the following: loss 
of motion, right ankle, as a result of a right ankle sprain, 
rated as 20 percent disabling; chronic epididymal orchialgia, 
rated as 10 percent disabling; irritable bowel syndrome, 
rated as 10 percent disabling; bilateral plantar fasciitis, 
rated as 10 percent disabling; loss of motion of the right 
elbow as a residual of right elbow sprain (dominant), rated 
as 10 percent disabling; and scars, removal of both great 
toenails, and scars on chest, residuals of cyst removal, each 
rated as noncompensably disabling.

In June 2005, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC).  

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

The Board noted in its June 2005 remand that the veteran 
exhibited a history of mental health problems and that recent 
VA examinations suggested he has depression or an adjustment 
disorder with depressed mood and alcohol dependence in 
partial; sustained remission.

Noting there had been no psychiatric assessment as to the 
role that the veteran's service had on his mental health, and 
more particularly, whether his numerous and fairly 
significant service-connected other problems had an impact 
thereon, the Board ordered appropriate examination to obtain 
a medical opinion on the issue of the likelihood of a 
relationship between any psychiatric disorder and service or 
a service-connected disability.   

The Board specifically noted the principles relating to 
secondary service connection in the remand, including that 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service- connected disability.  Id.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Not all of the Board's directives were followed.  The VA 
examination conducted in February 2006 was inadequate.  Thus, 
another remand is necessary to accomplish those actions.

Specifically, the psychiatric examination conducted in 
February 2006 failed to answer the questions posed in the 
Board's remand.  The opinion indicates that it is probable 
that alcohol use has been a coping mechanism, and the 
etiology of the alcohol-induced mood disorder is alcohol 
dependence as the alcohol serves as a depressant and 
intensifies the mood disorder.  The examiner noted problems 
with alcohol in service, but did not answer the question 
posed in the remand of what is the relationship between the 
veteran's service and/or his service-connected disabilities 
and his psychiatric disabilities.  Clarification as to this 
issue is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request that the examiner who 
conducted the February 2006 examination 
(or a suitable substitute) prepare an 
addendum to do the following:

The physician is requested to provide an 
opinion as to what is the relationship 
between the veteran's service and/or his 
service-connected disabilities and his 
psychiatric disabilities.

If re-examination of the veteran is 
required in order to provide the 
requested opinion, then the veteran 
should be scheduled for such.

2.  The case should then be reviewed by 
the RO.  The RO should consider the 
veteran's claim on a direct as well as 
secondary basis.  If the decision remains 
adverse, a SSOC should be prepared, and 
the veteran and his representative should 
be given a reasonable opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

(continued on next page)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



